Citation Nr: 1229651	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee, including as due to a service-connected right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, including as due to a service-connected mega colon with chronic constipation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims of service connection for arthritis of the left knee, including as due to a service-connected right knee disability, and for an acquired psychiatric disability other than PTSD, to include depression, including as due to a service-connected mega colon with chronic constipation.

A Central Office Board hearing was held in June 2003 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who held the hearing subsequently retired from the Board, the Veteran was advised in May 2012 correspondence from the Board that he could requested another hearing before a different Veterans Law Judge.  The Veteran declined another Board hearing in July 2012.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.707, 20.717.

In May 2004, April 2006, and in July 2008, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2010, the Board denied the Veteran's claims.  He timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 decision, the Court vacated and remanded the Board's June 2010 decision.

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for arthritis of the left knee, including as due to a service-connected right knee disability, and for an acquired psychiatric disability other than PTSD, to include depression, including as due to a service-connected mega colon with chronic constipation, can be adjudicated. 

In its December 2011 decision, the Court found that the Board had not explained in its June 2010 decision how VA had complied with the VCAA's duty to assist the Veteran in attempting to obtain his Social Security Administration (SSA) records.  The Court specifically found in December 2011 that there was no discussion of VA's efforts at attempting to obtain the Veteran's SSA records in the Board's June 2010 decision.  The Court highlighted the fact that the Board had directed the RO/AMC to attempt to obtain these records in several prior remands but none of this was discussed in the June 2010 Board decision which denied the Veteran's claims.  Thus, the Court vacated and remanded the Board's June 2010 decision for an explanation of how VA had complied with the duty to assist with respect to attempting to obtain the Veteran's SSA records or, alternatively, for VA to provide the Veteran with additional VCAA notice on this matter.

Having reviewed the Veteran's voluminous claims file, the Board notes that the status of his SSA records is not clear.  It appears that the Veteran has filed for SSA disability benefits on several occasions before and during the pendency of this appeal.  In response to a request from the RO for the Veteran's SSA records, SSA notified VA in April 2003 that these records had been destroyed.  It appears that the Veteran subsequently re-filed for SSA disability benefits, however, as he submitted a copy of an unfavorable SSA decision dated in April 2006 to the RO.  He also submitted a copy of his appeal of this unfavorable SSA decision to SSA's Appeals Council.  In response to another request from the RO for the Veteran's SSA records, SSA notified VA in September 2006 that, after an exhaustive search, it had been unable to locate the Veteran's records.  The Veteran then submitted a copy of a January 2007 order from SSA's Appeals Council remanding his SSA disability benefits claim, suggesting that his SSA records might have been in transit at the time that SSA had been unable to locate them in September 2006.  

The Board noted all of these facts in its July 2008 remand and directed the RO/AMC to attempt to obtain the Veteran's SSA records again.  See Board remand dated July 2, 2008, at pp. 3, 7.  In response to another request from the RO for the Veteran's SSA records, SSA notified VA in August 2008 that the Veteran's records did not exist, further efforts to obtain them would be futile, and there were no medical records because the Veteran either had not filed for SSA disability benefits or, after he had filed for SSA disability benefits, no medical records had been obtained by SSA.  The Veteran then submitted an order from SSA's Appeals Council dated in September 2008 again remanding his SSA disability benefits claim.  This again suggests that the Veteran's SSA records might have been in transit at the time of SSA's negative response in August 2008.  The Board notes that it is bound by the Court's December 2011 decision.  Thus, the Board finds that, on remand, and in order to comply with the Court's December 2011 decision, the RO/AMC should make one final attempt to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (finding VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits).  The Board also finds that, on remand, and in order to comply with the Court's December 2011 decision, the RO/AMC should prepare a memorandum to the file documenting all of VA's attempts to obtain the Veteran's SSA records since 2003.

The Court also found in its December 2011 decision that the Board had erred in its June 2010 decision by relying on inadequate VA examinations conducted in November and December 2006.  The Court found that each of these examinations was inadequate for VA disability compensation purposes because they had not addressed relevant in-service findings concerning the Veteran's depression and left knee disability, respectively.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board again notes that it is bound by the Court's December 2011 decision.  Thus, on remand, and in order to comply with the Court's December 2011 decision, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression, and his left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for arthritis of the left knee, including as due to a service-connected disability, and/or for an acquired psychiatric disability other than PTSD, to include depression, including as due to a service-connected disability, since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Advise the Veteran also to submit copies of any of his Social Security Administration (SSA) records that are in his possession and have not been submitted already.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Prepare a memorandum to the file documenting all of the attempts to obtain the Veteran's SSA records since 2003.  If possible, state whether further efforts to attempt to obtain the Veteran's SSA records would be futile.  A copy of this memorandum should be included in the claims file.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression, including as due to a service-connected disability.  If possible, this examination should be conducted by a different VA examiner than the examiner who conducted the Veteran's VA psychiatric examination in November 2006.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include depression, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected disability caused or aggravated (permanently worsened) any acquired psychiatric disability other than PTSD, to include depression, currently experienced by the Veteran, if possible.  The examiner specifically must address the clinical significance, if any, of the notation on the Veteran's separation physical examination in May 1967 that "depression and worry refers to being worried about constipation" and whether this indicates that the Veteran's in-service chronic constipation caused or aggravated (permanently worsened) his acquired psychiatric disability other than PTSD, to include depression.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for fecal incontinence associated with hemorrhoids, mega colon with chronic constipation, irritable bowel syndrome, chondromalacia patella of the right knee, and hemorrhoids.  The examiner also is advised that the Veteran has contended that his current acquired psychiatric disability other than PTSD, to include depression, is related to active service and/or was caused or aggravated (permanently worsened) by service.  The examiner is advised further that the Veteran also has contended that his service-connected mega colon with chronic constipation caused or contributed to his current acquired psychiatric disability other than PTSD, to include depression.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his arthritis of the left knee, including as due to a service-connected disability.  If possible, this examination should be conducted by a different VA examiner than the examiner who conducted the Veteran's VA joints examination in December 2006.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.    

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the left knee, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected disability caused or aggravated (permanently worsened) any arthritis of the left knee currently experienced by the Veteran, if possible.  The examiner specifically must address the clinical significance, if any, of an October 1964 x-ray finding of an abnormal left femoral shaft and whether this demonstrates that the Veteran's arthritis of the left knee was caused or aggravated (permanently worsened) by his right knee disability.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for fecal incontinence associated with hemorrhoids, mega colon with chronic constipation, irritable bowel syndrome, chondromalacia patella of the right knee, and hemorrhoids.  The examiner also is advised that the Veteran has contended that his current arthritis of the left knee is related to active service and/or was caused or aggravated (permanently worsened) by service.  The examiner is advised further that the Veteran also has contended that his service-connected chondromalacia of the right knee caused or contributed to his current arthritis of the left knee.

6.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

